Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00260-CV

                          IN THE INTEREST OF K.R.H., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-03379
                        Honorable Antonia Arteaga, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       We ORDER that appellee, Jason L. Herrick, recover his costs of this appeal from
appellants, Israel Russi and Rosa M. Russi.

       SIGNED March 26, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice